Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an appeal from a decision of the Commissioner of *363Patents rejecting an application for a patent, having the following claims:
1. The process of making a fluid cooler, consisting in forming a plurality of tubes with their ends expanded beyond the intermediate portion and of a form adapted to fill an area on being assembled closely therein, laying said tubes side by side with their ends against each other, and soldering their ends together from the outside of the assembled structure.
2. A fluid cooler, consisting of a plurality of tubes with their ends expanded beyond their intermediate portion into a form adapted to fill an area on being assembled closely therein, said tubes being laid side by side with their ends against each other, ‘¡lie ends of said tubes being soldered together from the outside of the assembled structure.
A fluid cooler, consisting of a plurality of tubes, each of which has its end expanded beyond its intermediate part, the said tubes being assembled with their expanding ends in contact and their intermediate surfaces parallel, and having their expanded ends soldered together from the outside of the assembled structure.
The rejection was on reference to two existing patents,— iáteinmetz, April 15, 1902, No. 697,560, and Maybach, September 15, 1902, No. 709,416. As stated in the Commissioner’s decision:
“The purpose of applicant’s invention is to construct a cooler for the water jacket of a gas engine, which shall be cheap to make and easy to repair. This has been accomplished by nesting a number of small tubes having their ends expanded and shaped so as to fit closely together and entirely fill and close the side faces of the cooler. This expanding of the ends of the tubes spaces the tubes from each other for the greater portion of their length, so that the water to be cooled may circulate around them. The tubes are held in place by having their contacting ends soldered.”
Steinmetz shows tubes with expanded ends riveted or welded *364together. The object of his device is to change the temperature of water circulating about the tubes, from cold to warm, while that of the applicant is to change the water from hot to-cold. Because of the heat in Steinmetz’s tubes, solder would not answer the purpose of joining their ends, and hence the riveting or welding instead. The change made in the size of the-tubes by applicant, Allie R. Welch, and in the mode of fastening, does not involve invention. With the change in size and manner of connecting the- tubes the applicant has transferred' the device for heating water into one for cooling it. The use of the latter is too nearly analogous to the former to raise the* transfer to the dignity of invention, notwithstanding the fact that the new device may possess great advantages over others used to accomplish the same purpose. It evinces the skill of the mechanic informed in the art, and not the exercise of the-inventive faculty. Re Thurston, 26 App. D. C. 315.
The condition is quite different from that existing in the case-of C. & A. Potts & Co. v. Creager, 155 U. S. 591, 606, 39 L. ed. 215, 218, 15 Sup. Ct. Rep. 194, where the transfer was from an abandoned machine that had been constructed for use in an entirely different industry.
The Maybach patent for a water cooler for gas engines also-anticipated the structure defined in the appellant’s claim. In this the tubes are fastened together by a wire so as to permit the passage of the warm water between them. The tubes of this-construction are not expanded at the ends as in that of the appellant ; blit in his application Maybach says: “The tubes may be spaced in any other manner besides that shown in the drawing’s, and instead of forming the screw by a wire net-work * * * the pipes may be flanged at each end and secured together so as to form narrow channels between the pipes.” By this means the ends of the tubes are expanded, within the meaning of the issue. ■ •
The decision of the Commissioner will be aflirmed. It is-ordered that this decision be certified to the Commissioner of Patents as required by law.- Affirmed.